Citation Nr: 0628577	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-02 889	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for tinnitus and headaches 
due to head trauma.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas J. Laubacher, Law Clerk




INTRODUCTION

The veteran had active duty military service from November 
1958 to May 1959 and from November 1959 to October 1962.  He 
was honorably discharged from both of these periods of 
service.  He also had active military service from May 1976 
to October 1976, for which he received a discharge under 
other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for tinnitus and 
headaches due to head trauma.

When the veteran filed his claim for head trauma, he also 
claimed a lower back disability.  The RO has twice 
adjudicated the back issue, but the record does not show that 
the veteran has filed a notice of disagreement (NOD) 
regarding this issue.  Therefore, the only issue before the 
Board at this time is that of the veteran's claimed head 
trauma with residual tinnitus and headaches.


FINDING OF FACT

The veteran does not have tinnitus or headaches due to head 
trauma that is attributable to military service.


CONCLUSION OF LAW

The veteran does not have tinnitus or headaches that are a 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The veteran contends that he suffered head trauma while in 
service and claims to have tinnitus and headaches as 
residuals of such trauma.  The veteran's service medical 
records (SMRs) are of record, and they contain no evidence of 
head trauma in service.  He avers that while he was in 
service, he was hit in the head with a bottle and received 
over 100 stitches.  His SMRs include a note dated in July 
1961 that sutures were to be removed, but there is nothing in 
these records indicating where these sutures were located, 
how many there were, or why he had them.

The veteran asked that VA seek the inpatient records from the 
United States Army hospital in Frankfurt, Germany to 
substantiate his claim.  VA requested the records identified 
by the veteran, but was informed that a search for these 
records failed to locate any such records.  

None of the veteran's treatment records show a current 
disability related to or resulting from head trauma.  A 
progress note dated in February 2005 indicates that the 
veteran had acute otitis media with pinpoint perforation.  A 
May 2005 assessment indicated that the veteran complained of 
an ear infection.  However, no medical evidence of record 
indicates the veteran has tinnitus or other residuals of head 
trauma.  A March 2003 Emergency Room Record specifically 
noted that the veteran did not have headaches.  Without 
medical evidence of a current disability, the analysis ends, 
and the claim must be denied.  38 U.S.C.A. §§ 1131 (2005); 
38 C.F.R. § 3.303.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; (3) that VA will seek to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 132 (Fed. Cir. 2006).    

Review of the record discloses that the veteran has been 
adequately informed of VA's duty to notify and assist.  
Correspondence dated in January 2004 notified the veteran of 
what information and evidence was in VA's possession, was 
needed to substantiate his claim, was to be provided by the 
veteran, and was to be obtained by VA.  

The RO did not, in explicit language, specifically request 
that the veteran provide any evidence or information he had 
pertaining to his claim.  However, reading the January 2004 
letter as a whole, the Board finds that the letter was in 
compliance with the "fourth notice element."  See Mayfield, 
19 Vet. App. at 127.  The letter fulfilled the essential 
purposes of the regulation in that it gave notice to the 
veteran that specifically told him that he should identify 
any additional VA and private treatment records that he 
wished VA to obtain on his behalf, and to send any additional 
treatment records he had that were pertinent to his claim.  
Since adjudication of this issue involves only medical 
evidence, by informing the veteran that he should submit or 
identify both private and VA medical evidence, VA effectively 
asked the veteran to provide any evidence in his possession 
that pertains to the claim.  

Further, the veteran informed the RO in a statement dated in 
January 2004 that the only place of treatment for his claimed 
disabilities was the VA Medical Center (VAMC) in Temple, 
Texas, which treatment records the RO obtained and 
incorporated into the record.  Thus, the Board concludes that 
VA is in compliance with its duty to request the veteran to 
submit any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  A remand 
for the sole purpose of explicitly requesting that the 
veteran provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1) is 
thus not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remand is unnecessary when it would only result 
in additional burdens to VA and provide no benefit to the 
veteran).

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess-Hartman v. Nicholson, 19 Vet. App. 471 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In April 
2006, the RO apprised the veteran of the Dingess-Hartman 
ruling and informed him regarding disability ratings and 
effective dates.  While the veteran was not given prior 
notice regarding disability ratings and effective dates of 
awards, the veteran is not service connected for the claimed 
residual disabilities.  Neither of these two elements applies 
to this appeal.  Remanding this claim in order to send the 
veteran another notice regarding disability ratings and 
effective dates would be of no benefit to the veteran.  See 
Sabonis, supra.

The Board notes that VA met its duty to assist the veteran as 
well.  VA obtained the veteran's VA treatment records and 
SMRs, and requested the records of claimed treatment at the 
Army hospital in Frankfurt, Germany.  VA is required to make 
as many requests as are necessary to obtain relevant records 
from a federal department or agency until VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Here, since VA has been informed that the 
records could not be found, the Board finds that any further 
efforts to obtain those records would be futile.  Id.  VA 
also offered to obtain any private medical records, but the 
veteran did not identify any such records.  

As for whether further action should have been undertaken by 
way of obtaining medical opinion on the question of service 
connection for headaches or tinnitus, the Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, the veteran has claimed 
to have tinnitus and headaches, but there is no indication, 
except by way of unsupported allegation, that either 
currently exists or may be associated with military service.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.


ORDER

Entitlement to service connection for tinnitus or headaches 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


